
	

115 S956 IS: Outer Continental Shelf Energy Access Now Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 956
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Mr. Cassidy (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to limit the authority
of the President to withdraw areas from oil and gas leasing, and for
other purposes.
	
	
		1.Short title
 This Act may be cited as the Outer Continental Shelf Energy Access Now Act or the OCEAN Act.
		2.Limitation of authority of the President to withdraw areas of the outer Continental Shelf from oil
			 and gas leasing
			(a)Withdrawals
 (1)LimitationSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended— (A)by striking subsection (a) and inserting the following:
						
							(a)Limitation on withdrawals
 (1)In generalExcept as otherwise provided in this section, no unleased land of the outer Continental Shelf may be withdrawn from disposition except by Act of Congress.
 (2)National marine sanctuariesThe President, through a rulemaking under section 553 of title 5, United States Code, may withdraw from disposition any of the unleased land of the outer Continental Shelf located in a national marine sanctuary.; and
 (B)in subsection (c)— (i)by striking (c) All leases and inserting the following:
							
								(c)National security provisions
 (1)In generalAll leases; and (ii)by adding at the end the following:
							
 (2)Time period for suspension of operationsAny suspension of operations under paragraph (1)— (A)shall be for a period of not more than 90 days; and
 (B)may be renewed for one or more additional periods of not more than 90 days each.. (2)Existing withdrawalsAny withdrawal from disposition of any of the unleased land of the outer Continental Shelf under section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)) (as in effect on the day before the date of enactment of this Act) that occurred before the date of the enactment of this Act (other than a withdrawal from disposition any of the unleased land of the outer Continental Shelf located in a national marine sanctuary or a national monument) shall have no force or effect.
				(b)Termination of authority To establish marine national  monuments
 (1)Termination of authoritySection 320301 of title 54, United States Code, is amended by adding at the end the following:  (e)Limitation of marine areasNotwithstanding subsections (a) and (b), the President may not declare or reserve any ocean waters (as defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) or land beneath ocean waters as a national monument..
 (2)Existing monuments not affectedNothing in the amendment made by paragraph (1) affects any national monument declared before the date of the enactment of this Act.
				
